El Juez Asociado' Se. del Tobo,
emitió la opinión del tribunal.
El presente es un caso de indemnización por injuria y calumnia. En la demanda se alegó, en resumen, que la de-mandada, en presencia de' diversas personas que las escucha-ron, pronunció las siguientes palabras refiriéndose al deman-dante: “¿Es usted Juan Palou? Usted es un sinvergüenza, pillo y ladrón.” Y que tales palabras fueron pronunciadas con la maliciosa intención de imputar al demandante actos deshonrosos e inmorales y hechos constitutivos de delito. El demandante solicitó sentencia por la suma de $5,500. La demandada alegó que la demanda no aducía hechos suficientes para determinar la acción ejercitada. Su excepción fue de-clarada sin lugar y entonces contestó la demanda negando todas y cada una de sus alegaciones y sosteniendo, además, que la demandada fué provocada por el demandante quien se negaba a pagarle cierta suma ele dinero que le adeudaba, sosteniéndose entre ambos una acalorada disputa y estando la demandada poseída en aquel momento de cólera y pasión por los hechos que realizaba el demandante.
Celebrada la vista, el juez, apreciando la evidencia ofre-cida por ambas partes, declaró probados los siguientes hechos:
“Que allá para uno de los primeros días del mes de enero del año 1&13, siendo como de dos a tres de la tarde, y estando el Sr. Juan Palou y Tomás en compañía de otras personas en un sitio de 'Juncos, conocido por el nombre de Lirios, se presentó en un automóvil María Ríos, viuda de Rubio, y, dirigiéndose al demandante, le dijo las si-guientes palabras: 1 Vd. es un sinvergüenza, un pillo y un ladrón’; que tales palabras pronunciadas en actitud colérica fueron oídas por Antonio Dávila y Ramón Ruibal, vecinos de Juncos, que a la sazón se encontraban en compañía del demandante; que tales conceptos fueron emitidos por la demandada sin que mediara por parte del demandante provocación ni agravio alguno hacia la demandada; que el demandante pasa de sesenta y cinco años-y es un miembro res-petable de la comunidad en que vive; que el demandante en la fecha *365en que los hechos aquí expresados tuvieron lugar, pertenecía a una sociedad a la cual la "demandada había arrendado cierta propiedad inmueble; que en la fecha de referencia la sociedad de que formaba parte el demandante era deudora a la demandada de ciertos cánones del arrendamiento mencionado; que la demandada exigía del deman-dante el pago de dichos cánones de arrendamiento al tiempo de pro-ferir los conceptos insultantes que dirigiera al clemandante. ”
Luego dictó su sentencia declarando con lugar la demanda, y condenando a la demandada a pagar al demandante la suma de un dollar en concepto de daños ’nominales y las costas y honorarios de abogado que la corte fijó en la suma de tres-cientos pesos. Contra esa sentencia se interpuso el presente recurso de apelación, señalándose la comisión de dos errores, a saber:
‘ ‘ 1. Que la Corte de Distrito de Humaeao cometió error al declarar que la palabra ‘ladrón’ en la forma en que fue proferida en este caso es libelosa per se. '
“2. Que la corte cometió error al dictar sentencia contra la deman-dada, condenándole a pagar una suma de dinero y trescientos dollars por honorarios de abogados.”
La parte apelante reconoce que llamar a una persona “ladrón,” sin dar explicación alguna, constituye la imputa-ción de un delito y es por consiguiente accionable per se, pero sostiene que las pruebas demostraron en este caso que entre demandante y demandado existían las relaciones de arrendador y arrendatario y que, por tanto, de acuerdo con lo preceptuado en la sección 5 de la le3r para autorizar pleitos civiles por. daños y perjuicios ocasionados por libelo y calum-nia, aprobada el 18 de febrero de 1902, no podía presumirse la malicia. El precepto legal invocado es como sigue:
“Se presumirá que existe malicia en cualquier comunicación o escrito infamatorio o calumnioso que se dirija a otra persona que no sea un pariente dentro del tercer grado, o a una persona a quien el autor tenga bajo su tutela, o cuando dicha comunicación .se cruce entre personas que tengan negocios en sociedad, u otra asociación seme-jante. ’ ’
*366El juez de distrito tuvo en cuenta en su opinión la alega-ción del demandante y decidió, con razón a nuestro juicio, que el precepto que-se cita tiene aplicación cuando la comunica-ción calumniosa o el escrito libeloso referente a determinada persona se dirigen a otra con la cual el autor se encuentra en cualquiera de las relaciones especificadas, pero no cuando la imputación se hace directamente de palabra o por escrito a la persona agraviada.
Cita la parte apelante el caso de Jiménez v. Díaz Caneja, 14 D. P. R. 9. Lo fiemos examinado detenidamente y a nues-tro juicio no sostiene la contención de la apelante y está con-forme con la teoría de la corte sentenciadora. Jiménez de-mandó a Díaz Oaneja por libelo contenido en dos cartas dirigidas a Bartolomé Borrás. Entre Cane ja y Borrás exis-tían relaciones semejantes a las que median entre socios.< Se resolvió que aunque la palabra ladrón escrita en las cartas era libelosa per se, como las cartas fiabían sido dirigidas por el demandado a Borrás con quien tenía las relaciones a que se fia fiecfio referencia, era aplicable la sección 5 de la ley de 1902 arriba citada y no- existía en tal virtud la presunción de malicia.
Afiora bien; de acuerdo con la ley y la jurisprudencia, no siempre que se llama “ladrón” a una persona se comete el delito de calumnia, y a nuestro juicio, después de un estudio cuidadoso de la prueba .practicada y de los mismos fiecfios declarados probados por el juez sentenciador, no es posible concluir que la intención manifiesta de la demandada en este pleito fuera la de imputar al demandante un verdadero de-lito de fiurto o robo. La demandada cobró en forma inco-rrecta y abusiva en verdad una deuda al demandante. Este reconoció la existencia de la deuda, pero alegó que no era él sino una sociedad de la que formaba parte la que debía el dinero reclamado por la demandada. Todos los que oyeron a la demandada pudieron comprender perfectamente que se trataba de ún asunto de negocios, en el que una mujer, la demandada, parte en el mismo, en un momento de calor o de *367ira, filé más allá de lo que las buenas formas y el propio res-peto exigen de consuno, pero no de la fría y consciente impu-tación de un delito.
La jurisprudencia sobre la materia es abundante y clara, A continuación citamos dos casos que sostienen claramente la conclusión a que liemos llegado con respecto al verdadero alcance que deba darse a las- palabras pronunciadas por la demandada María Eíos, viuda de Eubio.
En el primero de ellos, o sea en el de Fawsett v. Clark, 30 Am. Rep. 481, 485, la Corte Suprema de Maryland, se expresó así: ' '
“Las palabras contenidas en los diferentes cargos, tanto aquellas que son denuneiables per se, como las que no lo son, se alega que fue-ron pronunciadas en segunda persona y dirigidas al mismo deman-dante.
“La prueba del demandante al declarar en su propia defensa es que estas palabras formaban parte de una violenta protesta verbal que hizo el acusado acerca de la conducta del demandante, al escribir una carta a una tercera persona, relacionada con las transacciones que con él tuvo el acusado. Haciendo referencia a la carta y a su contenido el acusado dijo que el demandante era ‘un mentiroso,’ ‘un estafador’ y que ‘nd era más que un ladrón’; — un ladrón — que el demandante ‘lo había demandado’ y él había ofrecido pagar más de lo que yo (el demandante) jamás obtendría — ‘y que lo que en substancia dijo Favsett con relación a la carta, fué que yo (el de-mandante) lo había acusado en ella de hacer falsas cuentas.’
“Todos los testigos corroboran este parecer. Las circunstancias demuestran que los términos de reproche usados no constituían sino una simple ofensa producida por el coraje; las palabras ‘mentiroso,’ ‘ladrón,’ ‘estafador,’ fueron pronunciadas inmediatamente una tras otra con referencia al contenido de la carta y explican a todos los que las oyeron el sentido en que fueron usadas.
“En una acción sobre calumnia por palabras algunas de las cua-les de ser pronunciadas y entendidas en su sentido ordinario cierta-mente que sería motivo' de denuncia, el jurado debe considerar, apre-ciando toda la conversación en conjunto, si las palabras precisas están de tal modo calificadas por las otras partes de la conversación que demuestren que no fué su objeto expresar la idea que se les daría teniendo en cuenta su sentido principal y corriente.”
*368Y en el segundo, o sea en el de Bridgman v. Armer, 57 Mo. App. Rep. 528, 531, la Corte de Apelación de Kansas City, Mo., dijo:
“Se negaron al acusado las instrucciones para informar al ju-rado en substancia de que si bien pronunció en relación con el denun-ciante las palabras: ‘Yd. no es más que un vil ladrón’ o ‘Y. es un simple y ruin ladrón bijo de perra,’ sin embargo, si el jurado estimaba en vista de la prueba aducida que las palabras fueron meramente usadas como términos abusivos y reprochables y en ellas no había la intención de expresar la verdad siendo interpretadas por los que las escuchaban como meras frases abusivas y no como que con ellas se pretendía imputar en realidad el hecho de ser el denunciante un ladrón, entonces el jurado debía emitir un veredicto a favor del acu-sado. En nuestra opinión debió haberse dado esa instrucción.' Una persona puede calumniar a otra con palabras que no llevan consigo según su faz una imputación calumniosa per se, pero se permite pro-bar por las circunstancias que concurren en el hecho que esa fué, sin embargo, la intención. Por otra parte, una persona puede usar palabras que por sí y no estando explicadas serían calumniosas per se, pero si los hechos y circunstancias que aparecen de la prueba demuestran que no fué el objeto hacer semejante cargo y que no-fueron interpretadas de tal modo por los que las oyeron, entonces no constituyen calumnia. Cuando se demuestra qué tales palabras fueron pronunciadas, esto constituye prima facie una demostración de que el objeto de ellas era hacer la imputación que de las mismas se deduce y si se trata de darles alguna otra significación, debe esta-blecerlo el acusado a menos que aparezca de la misma exposición de los hechos por parte del denunciante. ‘El simplemente llamar la-drón a un hombre es punible, pues imputa un delito grave; pero si aparece que la palabra fué usada como un mero término abusivo y que en realidad ella no envolvía una verdadera imputación de robo, no hay causa de acción. Por consiguiente, al decir el acusado con respecto al denunciante que ‘él es un maldito ladrón y lo mismo lo era el padre antes que él’ y aparecer luego que las palabras fueron pronunciadas en momentos de coraje y en el curso de la conversación referente al hecho de haberse negado el demandante a devolver cierta suma de dinero que había recibido como albacea, Lord Ellenborough ordenó el sobreseimiento de la causa, por el fundamento de que apa-recía claro de toda la conversación que las palabras, según fueron *369usadas, no imputaban un delito grave. ’ 2 Addison, Torts, Art. 1119; Véase también a Cooley on Torts, 2, 199.”
No apareciendo, pues, que se imputara por la demandada al demandante la comisión de un delito público, cae por su base la acción por el mismo ejercitada.
En tal virtud, debe declararse con lugar el recurso, revo-carse la sentencia apelada, y desestimarse la demanda sin especial condenación de costas.

Revocada la sentencia apelada y deses-timada la demanda establecida sin especial condenación de costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Plutcbison.